DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 15, 2021; April 16, 2021; May 17, 2021; August 17, 2021; September 16, 2021; November 17, 2021; February 28, 2022; May 17, 2022; August 31, 2022; September 15, 2022; October 17, 2022; and October 31, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner to the extent feasible.  However, given the enormous number of total references cited, Examiner would request that Applicant point out any references that it believes are particularly relevant to the claimed invention.  Examiner would also note that an exhaustive check to determine whether every NPL reference cited has been provided in at least one parent application has not been made.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “non-transitory computer readable storage medium” in paragraph 11 should be changed to “non-transitory computer readable medium” for consistency with claims 10-18.

Claim Objections
Examiner objects to claims 1-20.
Claims 1, 10, and 19 are objected to because of the following informalities:  “device at least” should be “device, at least”.  Appropriate correction is required.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 1
Step 1:  The claim is directed to a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[G]enerating … an approximation of a time-series signal: This limitation could encompass the mental process of approximating a time-series signal.
[D]etermining … whether a quality of the approximation of the time-series signal satisfies at least one threshold: This limitation could encompass the mere mental comparison of a quality metric associated with the approximation of the time-series signal with a threshold.
[R]esponsive to determining that the quality of approximation has been satisfied: identifying … at least one state change; and generating … a forecast based on the at least one state change: These limitations could encompass the mere mental identification of a state change and generation of a forecast based on the state change in response to the (mental) determination that the quality of approximation has reached a threshold.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The only additional element of the claim is a recitation that the method is to be performed by a generic “computing device”.  However, the mere recitation that an otherwise mental process is to be performed by a generic computer cannot integrate the judicial exception into a practical application.  MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The mere instruction to apply the judicial exception on a generic computing device cannot amount to significantly more than the judicial exception.  MPEP § 2106.05(f).  As an ordered whole, the claim is directed to a potentially mentally performable method of generating forecasts based on state changes based on approximated time-series signals.  Nothing in the claim provides significantly more than this.  As such, the claim is not patent eligible.

Claim 2
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the quality of the approximation is determined based at least in part on comparing the approximation to the time-series signal.”  Determining a quality of an approximation of a time series signal by comparing the approximation to the signal is mentally performable.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claim 3
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “determining that the quality of the approximation of the time- series signal satisfies the at least one threshold comprises: computing a coefficient of determination based on a set of residuals between the time-series signal and the approximation of the time-series signal; [and] determining that the approximation of the time-series signal satisfies the at least one threshold if the coefficient of determination is greater than a threshold value.”  Since the claim does not specify how the coefficient of determination is calculated, computing the coefficient could potentially be performed mentally.  Similarly, comparing the coefficient of determination calculated to a threshold value is a mere act of comparison that could be performed mentally.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claim 4
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the coefficient of determination is computed based on a squared coefficient of multiple correlation as follows:
 
    PNG
    media_image1.png
    16
    163
    media_image1.png
    Greyscale
 
where R2 is the coefficient of determination having a value between 0 and 1, Di is the time-series value at the ith position in the time-series signal, Ai is the value of the time-series representation at the ith position, and             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        
                            
                                (
                                
                                    
                                        D
                                    
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        A
                                    
                                    
                                        i
                                    
                                
                                )
                            
                            
                                2
                            
                        
                    
                
            
         is a sum of the squared residuals.”  This is a simple formula that could be solved mentally or using pen and paper.  Alternatively, the determination of R2 using the claimed formula represents a mathematical calculation.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claim 5
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “determining that the approximation of the time-series signal satisfies the at least one threshold comprises determining that the coefficient of determination has a value of at least 0.6.”  This operation encompasses the mental comparison of the coefficient of determination with the 0.6 threshold.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claim 6
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites that “the approximation of the time-series signal is a piecewise approximation providing a compressed representation of the time-series signal; wherein the piecewise approximation is generated by fitting one or more pieces to the time-series signal.”  This limitation encompasses the piecewise approximation of the time series signal by fitting the pieces to the signal, which, given a sufficiently simple signal, could be performed mentally or with pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claim 7
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites “the at least one state change is identified based on a comparison of magnitude and slope of different pieces of the piecewise approximation across different seasonal samples.”  This limitation encompasses the mental process of comparing the magnitude and slope of the approximation in one sample to the magnitude and slope of an equivalent piece in a different seasonal sample.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claim 8
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites “classifying the at least one state change as normal or abnormal; wherein the forecast is further generated based on whether the at least one state change is classified as normal or abnormal.”  This limitation encompasses the mental classification of a state change as normal or abnormal and the mental generation of a forecast based thereon.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claim 9
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites:
[G]enerating a second approximation for a second time-series signal: This limitation could encompass the mental approximation of a time series signal.
[D]etermining that a second quality of the second approximation does not satisfy the at least one threshold:  This limitation could encompass the mental determination that a certain metric of quality associated with the approximation does not meet a threshold.
[R]esponsive to determining that the second quality of the second approximation does not satisfy the at least one threshold, generating a second forecast that does not account for state changes in the second time-series signal:  This limitation could encompass the mental generation of a forecast that does not consider time-series approximation data that are deemed too low quality to use.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed on generic computer equipment cannot amount to significantly more than the judicial exception.

Claims 10-18
Step 1: The claims are directed to “[o]ne or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause at least one computing device to perform operations”; therefore, the claims are directed to the statutory category of articles of manufacture.
Step 2A Prong 1:  The claims recite the same mental processes/mathematical concepts as in claims 1-9, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The only difference between this claim set and claims 1-9 is that claims 10-18 are directed to “[o]ne or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause at least one computing device to perform [the] operations”.  However, as noted above, merely reciting that the judicial exception is to be performed on generic computer equipment cannot integrate the judicial exception into a practical application.  MPEP § 2106.05(f).  With this exception, the analysis at this step mirrors that of claims 1-9, respectively.  
Step 2B:  The claims do not contain significantly more than the judicial exception.  The mere fact that the claims recite that the judicial exception is to be performed on a processor that receives instructions from a non-transitory computer-readable medium cannot amount to significantly more than the judicial exception.  MPEP § 2106.05(f).  With this exception, the analysis at this step mirrors that of claims 1-9, respectively.1

Claims 19-20
Step 1:  The claims are directed to a system comprising one or more hardware processors and one or more non-transitory computer-readable media storing instructions; therefore, the claims are directed to the statutory category of machines.
Step 2A Prong 1:  The claims recite the same mental processes as in claims 1-2, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  As noted above, unlike claims 1-2, these claims are directed to a system comprising one or more hardware processors and one or more non-transitory computer-readable media storing instructions.  However, as noted above, mere recitation that the judicial exception is to be performed using generic computer equipment cannot meaningfully integrate the judicial exception into a practical application.  MPEP § 2106.05(f).  With that exception, the analysis at this step mirrors that of claims 1-2, respectively.
Step 2B:  The claims do not contain significantly more than the judicial exception.  As noted above, unlike claims 1-2, these claims are directed to a system comprising one or more hardware processors and one or more non-transitory computer-readable media storing instructions.  However, as noted above, mere recitation that the judicial exception is to be performed using generic computer equipment cannot amount to significantly more than the judicial exception.  MPEP § 2106.05(f).  With that exception, the analysis at this step mirrors that of claims 1-2, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 8, 10-11, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esling et al., “Time-Series Data Mining,” in 45.1 ACM Computing Surveys 1-34 (2012) (“Esling”) in view of Broderson et al. (US 20160062950) (“Broderson”).
Regarding claim 10, Esling discloses “[o]ne or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause at least one computing device to perform operations (the purpose of time-series data mining is to try to extract all meaningful knowledge from the shape of data; even if humans have a natural capacity to perform these tasks, it remains a complex problem for computers [i.e., devices containing a processor and one or more non-transitory computer-readable media] – Esling, abstract) comprising: 
generating an approximation of a time-series signal (segmentation task aims at creating an accurate approximation of time series by reducing its dimensionality while retaining its essential features – Esling, sec. 3.4, first paragraph); 
determining whether a quality of the approximation of the time-series signal satisfies at least one threshold (given a time series, a model of reduced dimensionality may be constructed such that the model closely approximates the time series; more formally, the absolute value of the difference between a reconstruction function and the time series must be less than an error threshold – Esling, sec. 3.4, definition 3.9); 
responsive to determining that the quality of approximation has been satisfied: 
identifying, by the at least one computing device[,] at least one state change (segmentation task aims at creating an accurate approximation of time series by reducing its dimensionality while retaining its essential features; most time-series representations try to solve this problem implicitly – Esling, sec. 3.4, first paragraph; defining algorithms that work directly on the raw time series would be computationally too expensive, so the essential characteristics of the data must be maintained in a concise way [i.e., algorithms for data mining of time series generally perform an approximation of the time series] – id. at sec. 4.2, first paragraph; detection of anomalies seeks to find abnormal sequences in a series; given a time series and a model of its normal behavior, anomaly detection involves finding all subsequences that do not fit the model [i.e., contain a state change relative to the remainder of the model] – id. at sec. 3.6, first paragraph and definition 3.11; concrete applications may call for simultaneous use of multiple tasks [e.g., the finding of an anomaly may occur for a time series that has already been segmented/approximated] – id. at sec. 3, first paragraph)….”
Esling appears not to disclose explicitly the further limitations of the claim.  However, Broderson discloses “generating, by the at least one computing device, a forecast based on the at least one state change (a Bayesian structural time-series model may be used to determine anomalies and generate forecasting from time-series data; the model may judge anomalies after discounting seasonally recurring patterns [i.e., state changes] – Broderson, paragraph 103; see also Fig. 3 (showing that forecast values may be generated from the model after detecting an anomaly responsive to comparing the first data point with a range of expected values [so the forecast values are generated in response to the detection of an anomalous state change])).”  
Broderson and the instant application both relate to time-series forecasting of seasonally recurring data and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esling to generate a forecast based on an anomalous state change, as disclosed by Broderson, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the forecast by allowing the model to take anomalies into account even after accounting for normal seasonal variation.  See Broderson, paragraph 103.

Claim 1 is a method claim corresponding to non-transitory computer-readable medium claim 10 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 19 is a system claim corresponding to non-transitory computer-readable medium claim 10 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 11, Esling, as modified by Broderson, discloses that “the quality of the approximation is determined based at least in part on comparing the approximation to the time-series signal (given a time series, a model of reduced dimensionality may be constructed such that the model closely approximates the time series; more formally, the absolute value of the difference [comparison] between a reconstruction function [approximation] and the time series must be less than an error threshold – Esling, sec. 3.4, definition 3.9).”  

Claim 2 is a method claim corresponding to non-transitory computer-readable medium claim 11 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 20 is a system claim corresponding to non-transitory computer-readable medium claim 11 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 15, Esling, as modified by Broderson, discloses that “the approximation of the time-series signal is a piecewise approximation providing a compressed representation of the time-series signal (objective of segmentation of a time-series signal is to minimize the reconstruction error between a reduced [compressed] representation and the original time series; the main approach that has been undertaken is piecewise linear approximation – Esling, sec. 3.4, first two paragraphs; see also Fig. 4 (showing a piecewise linear approximation of a noisy time series signal)); wherein the piecewise approximation is generated by fitting one or more pieces to the time-series signal (the main idea behind piecewise linear approximation is to split the series into most representative segments, and then fit a polynomial model for each segment [piece] – Esling, sec. 3.4, first two paragraphs).”  

Claim 6 is a method claim corresponding to non-transitory computer-readable medium claim 15 and is rejected for the same reasons as given in the rejection of that claim.  

Regarding claim 17, Esling, as modified by Broderson, discloses “classifying the at least one state change as normal or abnormal (in a process for detecting an anomaly in time-series data, an anomaly may be detected at a data point lying outside the respective range and transmitted to a client for display [detecting an anomaly = classifying a state change as abnormal] – Broderson, paragraph 64; see also paragraph 103 (disclosing a Bayesian structural time-series model that can judge anomalies after discounting seasonally recurring patterns)); wherein the forecast is further generated based on whether the at least one state change is classified as normal or abnormal (after detecting an anomaly at a first data point responsive to comparing the first data point with a range of expected values, forecast values may be generated from the model [i.e., the forecast is generated based on the anomaly detection] – Broderson, paragraph 64; see also Fig. 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esling to classify a state change as normal or abnormal and generate the forecast based on that classification, as disclosed by Broderson, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the forecast by allowing the model to take anomalies into account even after accounting for normal seasonal variation.  See Broderson, paragraph 103.

Claim 8 is a method claim corresponding to non-transitory computer-readable medium claim 17 and is rejected for the same reasons as given in the rejection of that claim.  

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Esling in view of Broderson and further in view of Wang, “Online Monitoring and Prediction of Complex Time Series Events from Nonstationary Time Series Data,” doctoral dissertation, Rutgers U. (2012) (“Wang”).
Regarding claim 12, neither Esling nor Broderson appears to disclose explicitly the further limitations of the claim.  However, Wang discloses that “determining that the quality of the approximation of the time-series signal satisfies the at least one threshold comprises: 
computing a coefficient of determination based on a set of residuals between the time-series signal and the approximation of the time-series signal (a challenging problem in time series segmentation is to find an appropriate threshold strategy to break down a time series efficiently and reliably in the presence of noise and outliers; a data-independent threshold based on the coefficient of determination R2 may be used; in particular, for a time series segment                         
                            X
                            =
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     [time-series signal], R2 may be defined as                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            =
                            1
                            -
                             
                            
                                
                                    
                                        
                                            S
                                            S
                                        
                                        
                                            e
                                            r
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            S
                                            S
                                        
                                        
                                            t
                                            o
                                            t
                                        
                                    
                                
                            
                        
                    , where the sum of squared residuals                         
                            
                                
                                    S
                                    S
                                
                                
                                    e
                                    r
                                    r
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            
                                                
                                                    f
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , the total sum of squares                         
                            
                                
                                    S
                                    S
                                
                                
                                    t
                                    o
                                    t
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            
                                                
                                                    x
                                                
                                                -
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , fi is the approximated value at time i generated by the regression model [approximation of the time series signal], and                         
                            
                                
                                    x
                                
                                -
                            
                        
                     is the mean value of the time series – pp. 95-96, sec. 5.3.1, first three paragraphs); [and]
determining that the approximation of the time-series signal satisfies the at least one threshold if the coefficient of determination is greater than a threshold value (the value of R2 is data-independent and can be easily applied to evaluate the fit of goodness of data with different scales; if R2 is greater than some threshold (such as 0.8), one can consider the current linear fit as appropriate – p. 96, sec. 5.3.1, fourth paragraph).”  
Wang and the instant application both relate to time-series approximation using coefficients of determination and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Esling and Broderson to determine the quality of the time-series approximation by calculating a coefficient of determination and comparing it to a threshold, as disclosed by Wang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to break down the time series efficiently in the presence of noise and outliers and control the approximation accuracy regardless of the exact data values approximated.  See Wang, p. 95, sec. 5.3.1, first paragraph.

Claim 3 is a method claim corresponding to non-transitory computer-readable medium claim 12 and is rejected for the same reasons as given in the rejection of that claim.  

Regarding claim 13, Esling, as modified by Broderson and Wang, discloses that “the coefficient of determination is computed based on a squared coefficient of multiple correlation as follows:
 
    PNG
    media_image1.png
    16
    163
    media_image1.png
    Greyscale
 
where R2 is the coefficient of determination having a value between 0 and 1, Di is the time-series value at the ith position in the time-series signal, Ai is the value of the time-series representation at the ith position, and                         
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    D
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            
                                                
                                                    A
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     is a sum of the squared residuals (a challenging problem in time series segmentation is to find an appropriate threshold strategy to break down a time series efficiently and reliably in the presence of noise and outliers; a data-independent threshold based on the coefficient of determination R2 may be used; in particular, for a time series segment                         
                            X
                            =
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     [xi = Di, the time-series signal], R2 may be defined as                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            =
                            1
                            -
                             
                            
                                
                                    
                                        
                                            S
                                            S
                                        
                                        
                                            e
                                            r
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            S
                                            S
                                        
                                        
                                            t
                                            o
                                            t
                                        
                                    
                                
                            
                        
                    , where the sum of squared residuals                         
                            
                                
                                    S
                                    S
                                
                                
                                    e
                                    r
                                    r
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            
                                                
                                                    f
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , the total sum of squares                         
                            
                                
                                    S
                                    S
                                
                                
                                    t
                                    o
                                    t
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            
                                                
                                                    x
                                                
                                                -
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , fi is the approximated value at time i generated by the regression model [fi = Ai, the value of the time-series representation at the ith position], and                         
                            
                                
                                    x
                                
                                -
                            
                        
                     is the mean value of the time series; the value of R2 represents how much of the data variability is explained by an approximation model; it generally ranges within [0, 1] – pp. 95-96, sec. 5.3.1, first three paragraphs)2.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Esling and Broderson to determine the quality of the time series approximation using a coefficient of determination based on a squared coefficient of multiple correlation, as disclosed by Wang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to break down the time series efficiently in the presence of noise and outliers and control the approximation accuracy regardless of the exact data values approximated.  See Wang, p. 95, sec. 5.3.1, first paragraph.

Claim 4 is a method claim corresponding to non-transitory computer-readable medium claim 13 and is rejected for the same reasons as given in the rejection of that claim.  

Regarding claim 14, Esling, as modified by Broderson and Wang, discloses that “determining that the approximation of the time-series signal satisfies the at least one threshold comprises determining that the coefficient of determination has a value of at least 0.6 (the value of R2 is data-independent and can be easily applied to evaluate the fit of goodness of data with different scales; if R2 is greater than some threshold (such as 0.8) [which is greater than 0.6], one can consider the current linear fit as appropriate – p. 96, sec. 5.3.1, fourth paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Esling and Broderson to determine that the time-series approximation is of good quality if the coefficient of determination is greater than 0.6, as disclosed by Wang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to break down the time series efficiently in the presence of noise and outliers and control the approximation accuracy regardless of the exact data values approximated.  See Wang, p. 95, sec. 5.3.1, first paragraph.

Claim 5 is a method claim corresponding to non-transitory computer-readable medium claim 14 and is rejected for the same reasons as given in the rejection of that claim.  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Esling in view of Broderson and further in view of Chu, “A Piecewise Linear Approach to Modeling and Forecasting Demand for Macau Tourism,” in 32 Tourism Mgmt. 1414-20 (2011) (“Chu”).
Regarding claim 16, neither Esling nor Broderson appears to disclose explicitly the further limitations of the claim.  However, Chu discloses that “the at least one state change is identified based on a comparison of magnitude and slope of different pieces of the piecewise approximation across different seasonal samples (in a method for forecasting tourism demand in Macau, the data of tourist arrivals feature a growing trend after 2001 with seasonality superimposed throughout the sample period; this structure change [state change] affects both the slope and the intercept [magnitude] of the regression equation, leading to the formulation of a piecewise linear method – Chu, sec. 3, first paragraph; see also Fig. 1 (showing seasonal data from 1991 to 2001 corresponding to one regression line and seasonal data from 2001 to 2007 corresponding to another regression line with another slope and intercept, suggesting that a state change occurred after 1999)).”
Chu and the instant application both relate to the use of time-series approximations to detect state changes and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Esling and Broderson to identify a state change by comparing the magnitude and slope of different pieces of the piecewise approximation across seasonal samples, as disclosed by Chu, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would generate better forecasts by allowing the system to take into account abrupt changes to the trend that may affect forecasting.  See Chu, sec. 3, first paragraph.  

Claim 7 is a method claim corresponding to non-transitory computer-readable medium claim 16 and is rejected for the same reasons as given in the rejection of that claim.  

Conclusion
Claims 9 and 18 have been searched, but no relevant art was found for those claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN C VAUGHN/             Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Given that all claims are being rejected, the determination that claim 18 is ineligible is not affected by the difference in dependency between claim 18 and claim 9.
        2 Note that the cited equation for R2 reduces to the claimed equation when SStot = 1.  (Note that SStot is a scaling factor that ensures that the quotient SSerr/SStot is between 0 and 1; however, since claims 4 and 13 both explicitly recite that R2 is between 0 and 1, it follows that             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        
                            
                                (
                                
                                    
                                        D
                                    
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        A
                                    
                                    
                                        i
                                    
                                
                                )
                            
                            
                                2
                            
                        
                    
                
                ∈
                [
                0,1
                ]
            
        , thereby rendering division by a scaling factor SStot unnecessary.)